Guijarral Hills Field Exploitation Project Safe Harbor Disclosure An investment in Blast Energy Services, Inc. (the “Company”) involves a high degree of risk and is suitable only for investors with substantial means who have no need for liquidity in their investments. No one should invest in the Company’s securities who cannot afford to lose their entire investment. In making any investment decision in the Company, investors must rely on their examination of the Company and the terms of any offering, including the merits and risks involved. This presentation contains forward-looking statements. Actual results, events or conditions could differ materially from those projected by the Company due to a variety of factors, some of which are beyond the control of the Company. Neither the United States Securities and Exchange Commission (the “SEC”) nor any state securities administrator has approved or disapproved any securities of the Company nor has the SEC or any state securities administrator passed upon the adequacy or accuracy of the disclosures contained herein or the merits of an investment in the Company. Any representation to the contrary is a criminal offense. Guijarral Hills Field Exploitation Project üBlast is seeking an initial $3M investment in the form of debt financing to “farmin” or invest in drilling one well on the initial prospect in the Guijarral Hills in Central California üBy participating in the initial well, Blast expects to realize a 34.5% interest in the program’s entire 2,543 acre position where four target zones are known to produce - the initial well is planned to penetrate all four zones to obtain rights üMost promising initial well site has been identified and permitted through extensive geological evaluation and study of adjacent wells drilled by Chevron & Union Oil amongst others in over 100 wells drilled in the area Guijarral Hills Field Exploitation Project üUnique opportunity to invest in California “in-field” drilling project üAdjacent fields exploited by Chevron and Union Oil in 1940s and 1950s üLeases originally held by Chevron and Cal Minerals - never exploited üProject lies between two fields that produced over 50M barrels of oil üAlong this trend over 2Bn barrels of oil produced from four major fields üEvery one of the four target zones has produced oil in adjacent wells üFirst well in this Project is permitted and ready to drill Bakersfield Guijarral Hills Field Project Area From: DOGGR Oil and Gas Fields of California Guijarral Hills Field Exploitation Project Project Highlights üUp to 25 Million barrel reserve potential. üWithin 1000 feet of production from a 50 Million barrel oil field. üPotential production from four reservoirs proven productive within the field. üMultiple targets can be tested with one well. üOn the nose of a Guijarral Hills/Coalinga anticline. üOil is migrating in the present day. ü25 - 40 API gravity oil Guijarral Hills Field Exploitation Project Objective Drilling Zones üTemblor: Up to 10 million barrels of oil in place –Smith sand: »Porosity: 15 - 23% »Permeability 50 - 100 md –Allison sand: »Porosity 20% »Permeability 100 - 200 md –Leda sand: »Porosity 15 - 20% »Permeability 50 - 400 md üAvenal/Gatchell: Up to 20 million barrels of oil in place –Porosity: 10 - 15 –Permeability: 10 - 300 md üAll these zones were proven to be productive at the nearby Guijarral Hills Field Guijarral Hills Field Exploitation Project Economic Assumptions üAssumes $80/bbl oil price with an initial flow rate of 435 equivalent bbls/day. üExpenses assume that wells flow for two years before requiring pumps to be installed. üUnder the terms of the proposed farmin, Blast will have a 67% working interest in the costs to bring the initial well on to production - which then drops to 50% on future wells and capital costs in the project. üAssumes first revenue in June 2011. Guijarral Hills Field Exploitation Project Economic Impact üSuccessful outcome in the first well has an estimated Net Present Value at 10% to Blast of $17,604 MM. üA successful initial well is projected to generate six times more revenue annually than our current base business. üProjected initial investment payout reached within one year. üAssumes completion in only the Leda sand, one of four potential zones in the well. üDoes not include any economic benefit from additional development wells that may be drilled on this section or the acreage sections earned in the Project by participating in the initial well. Guijarral Hills Exploitation Project Use Of Proceeds and Collateral Available Gross Proceeds$3,000,000 Cost to Drill Initial Well $1,540,000 Cost to Complete Well600,000 Repayment of Sun Resources Note270,000 Escrow of 1st Year Interest240,000 Commission, Fees and Attorneys350,000 Total Uses $3,000,000 Security for Senior Loan 1.Lawsuit settlement due September 2011 for $1,440,000 2.Sugar Valley Field valued at PV10 of $1.2M, cash flowing approx. $50,000 per quarter Guijarral Hills Field Exploitation Project Upside Potential Twelve Well Case: üDevelopment drilling following a successful initial well could support up to eleven additional wells being drilled to exploit all four zones on this one tract. üIn this case, Blast may need to seek additional funds of up to $24 MM over the next two years. Thirty Well Case: üDevelopment and exploratory drilling on the other tracts in the Project could result in an additional 18 wells being drilled. üIn this case, Blast may need to seek additional funds of up to $60 MM over the next three to four years. Blast Energy Services, Inc.
